PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL 
AND APPEAL BOARD



Application Number:  16/294,987
Filing Date:	March 7, 2019
Appellant(s): 	Cambria County Association for the Blind and Handicapped



__________________
Stephen A. Bucchianeri
For Appellant


EXAMINER'S ANSWER










May 19, 2021.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the final Office action dated June 5, 2020 from which the appeal is taken is being maintained by the examiner.
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1, 3, 8, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carr (U.S. Patent No. 2,384,440).
In regard to claims 1 and 8, Carr teaches a hanger for supporting a pair of parallelly disposed aerial cables AC1 and AC2 from a messenger strand ST having two opposing ends and at least one substantially U-shaped configuration L1 and L2 (see Fig. 3).  Cable carrying surfaces are located on each U-shaped configuration L1 and L2 as aerial cables AC1 and AC2 are supported in the configurations L1 and L2 (see Fig. 3).  Figure 4 shows outermost lateral spaced apart opposing sides S1 and S2 forming a boundary of the hanger and opposite shoulders (the portions between t and t2 and t1 and t3) extending toward each other from the sides S1 and S2 where the shoulder that is the portion between t and t2 has a spiral gripper formation h1 on its distal end for engaging the messenger strand ST (see Figs. 1-3).  The other shoulder, the portion between t1 and t3, has a locking hook h2 for engagement with the messenger strand ST (see Figs. 1-3).  Figures 2 and 3 show that the spiral gripper h1 is wound so as to have at least two interference abutment surfaces with the messenger strand ST.  Figure 3 shows that the spiral gripper h1 cooperated with the locking hook h2 when both are engaged with the messenger strand ST to securely hold the hanger on the messenger strand ST.  Carr also teaches horizontally adjacent configurations L1 and L2 with a divider L3 between them (see Fig. 1).  In regard to claims 3 and 10, Carr teaches that the hanger is formed from a steel strip (see page 1, lines 45-55).  

15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Carr (U.S. Patent No. 2,384,440).
In regard to claim 15, Carr does not disclose any particular method steps for attaching the structure to the messenger strand ST, but does show, at Figure 1, movement of the second arm S2 into locking position.  However, as is noted above, Carr discloses all of the necessary structure to perform the recited method steps of: 1) attaching the spiral gripper h1 to the messenger strand ST by slipping the messenger strand ST between adjacent spiral sections and turning the hanger so that the spiral gripper h1 surrounds and captively holds onto the messenger strand ST while being free to slide along the messenger strand ST, 2) loading aerial cables AC1 and AC2 into the hanger so that the cables rest in the U-shaped configurations L1 and L2 and 3) clamping the spiral gripper h1 into non-sliding abutment with the messenger strand ST by compressing the second arm S2 and engaging it with the messenger strand ST so that the inside diameter of the spiral gripper h1 is firmly abutted against the messenger strand ST.    Once a prima facie case of anticipation has been established, the burden shifts to the Appellant to prove that the prior art product does not necessarily or inherently possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255 (CCPA 1977) ("Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.").  See also In re Spada, 911 F.2d 705, 708 09 (Fed. Cir. 1990).  "[A] prima facie case of anticipation In re King, 801 F.2d 1324, 1327 (Fed. Cir. 1986).  Alternatively, it would have been obvious for one of skill in the art before the effective filing date of the present claimed invention to utilize the structure of Carr to perform the method steps of 1) attaching the spiral gripper h1 to the messenger strand ST by slipping the messenger strand ST between adjacent spiral sections and turning the hanger so that the spiral gripper h1 surrounds and captively holds onto the messenger strand ST while being free to slide along the messenger strand ST, 2) loading aerial cables AC1 and AC2 into the hanger so that the cables rest in the U-shaped configurations L1 and L2 and 3) clamping the spiral gripper h1 into non-sliding abutment with the messenger strand ST by compressing the second arm S2 and engaging it with the messenger strand ST so that the inside diameter of the spiral gripper h1 is firmly abutted against the messenger strand ST.  The figures show that the spiral gripper h1 needs to be rotated to properly grip the messenger strand ST (by virtue of its structure and the way in which it engages the messenger strand ST) and it would be able to move along the messenger strand ST until the locking hook h2 is placed into position.  Prior to the locking hook h2 being engaged with the messenger wire, one of ordinary skill in the art would want to place the cables AC1 and AC2 into their respective channels L1 and L2.  

Claims 5-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr (U.S. Patent No. 2,384,440) in view of Powale et al. (U.S. Patent Application Publication No. 2011/0079427).
In regard to claims 5-7 and 12-14, Carr does not teach the hanger as being formed from a wire that is coated with plastisol or PVC with a thickness in the range of 50 mil to 100 mil thick or a coating that is flame retardant, high dielectric grade or UV inhibited.  However, Powale et al. disclose coating a wire with PVC coating to provide a flame retardant.  Also, Carr teaches that the steel is a laminated steel (see page 1, lines 45-55).  Furthermore, it is well settled that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been an obvious matter of design choice to coat the steel hanger of Carr with a plastisol or PVC coating having flame retardant, high dieletric grade and UV inhibited properties as the hanger of Carr is designed to be used outside to hold aerial cables in a variety of weather/climate conditions.  

(2) Response to Argument
	At the outset, it should be noted that the arguments presented by appellant at pages 5-6 of the Brief have not been previously presented.  In responses filed August 5, 2020 and November 26, 2020 in the instant reissue application, appellant’s arguments have focused on the Carr reference not teaching “at least two interference abutment surfaces with the messenger wire when installed thereon.”  In the Brief, appellant’s arguments focus on the Carr reference not teaching a “spiral gripper” with no mention of the abutment surfaces.  
	Appellant argues that Figures 3 and 12 and col. 7, line 64 to col. 8, line 4 of the U.S. Patent No. 9,722,405 (the ‘405 patent) show that the spiral gripper 24 is “spiral” in shape and thus wound “so as to surround” as messenger wire such that it functions to 
The examiner maintains that Figures 2 and 3 (of Carr) show that the spiral gripper h1 is wound so as to have at least two interference abutment surfaces with the messenger strand ST.  Figures 2 and 3 of Carr do not have reference numbers for these surfaces so the examiner could not point to specific reference numbers and say these are the abutment surfaces.  But it is plain from looking at Figures 2 and 3 that the spiral gripper h1 contacts the messenger strand ST with at least two abutment surfaces because and by virtue of the fact that the spiral gripper h1 is wrapped or wound around the messenger strand ST.  A comparison of Figures 2 and 3 indicates that the spiral gripper h1 has portions that extend around the circumference of the messenger strand ST (i.e., Figure 2 is looking from a side perspective while Figure 3 is looking from a top perspective and it is evident that the spiral gripper h1 extends around the messenger strand ST).  It is also plain for Figures 2 and 3 of Carr that the spiral gripper h1 is wound so as to surround the messenger strand ST and functions to grasp or grip the substantially encircling the circumference of the supporting strand ST” (see col. 1, lines 52-55).  Thus, it is the examiner’s position that the spiral gripper h1 of Carr is not just a “hook” (despite its nomenclature) but is “spiral” in structure and it functions to hold/grip the messenger strand ST and is thus a “gripper.”  Accordingly, the device of Carr meets the claimed limitations.  
Similarly, regarding the rejection of claim 15, the examiner has rejected claim 15 under 35 U.S.C. 102(a)(1) and, in the alternative, under 35 U.S.C. 103.   Appellant is arguing that Carr does not teach the “spiral gripper” and therefore, cannot teach the method steps recited in claim 15.  As is argued above by the examiner, Carr does teach a “spiral gripper.”  Once a prima facie case of anticipation has been established, the burden shifts to the Appellant to prove that the prior art product does not necessarily or inherently possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255 (CCPA 1977) ("Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.").  See also In re Spada, 911 F.2d 705, 708 09 (Fed. Cir. 1990).  "[A] prima facie case of anticipation [may be] based on inherency."  In re King, 801 F.2d 1324, 1327 (Fed. Cir. 1986).    Appellant has not met this burden.  Appellant has not demonstrated that the structure taught by Carr cannot perform the functions recited in claim 15 other than reiterating the argument that Carr does not teach a “spiral gripper.”  It is also noted that regarding the 35 U.S.C. 103 rejection of claim 15, application has not set forth any arguments.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Beverly M. Flanagan/
Primary Examiner
CRU - Art Unit 3993
Conferees:
Glenn K. Dawson /GKD/
Gay Ann Spahn /GAS/
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.